EXHIBIT 1 News Release Tradeshow Products Inc. Announces Appointments of Directors and Company President March 14, 2008 12:13 PM ET Stocks mentioned in this article Tradeshow Products Inc (TSPD) Stock Quote, Chart, News, Add to Watchlist ANAHEIM, Calif., March 14 /PRNewswire-FirstCall/ Tradeshow Products Inc. (OTC Bulletin Board: TSPD) today announced the appointment of its two new board members as well as President of the Company. Mr. Brian Bonar has been named as president and director of Tradeshow Products Inc. Mr. John Capezzuto has been appointed as a Director. Mr. Bonar has served as a Chairman and Chief Executive Officer of Dalrada Financial Corporation (formerly Imaging Technologies Corporation, a San Diego, California-based software and hardware company) since 1995. From 1992 through 1994, Mr. Bonar served in various executive positions and as a director for Dalrada. From 1991 to 1992, Mr. Bonar was Vice President of Worldwide Sales and Marketing for Bezier Systems, Inc., a San Jose, California-based manufacturer and marketer of laser printers. From 1990 to 1991, he was a Worldwide Sales Manager for Adaptec, Inc., a San Jose-based laser printer controller developer. From 1988 to 1990, Mr. Bonar was Vice President of Sales and Marketing for Rastek Corporation, a laser printer controller developer located in Huntsville, Alabama. From 1984 to 1988, Mr.
